Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of November 24, 2021 has been received and entered. With the entry of the amendment, claim 14 is canceled, and claims 1-13 and 15-18 are pending for examination.

Priority
As to the foreign priority document, upon review it is noted that the foreign priority document has been received in the file.

Drawings
The replacement drawing filed November 24, 2021 has been approved.

Specification
The objection to the disclosure as to the use of Fig. 1 is withdrawn due to the corrections provided November 24, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to provide that the power range is 500 to 1000 W and the reduction temperature is 60 to 190 degrees C.  However, the original language provided in the specification and in claim 14 was that the power range was “500~1000 W” and the reduction temperature was “60~190”  degrees C.  It was not clarified that the intention was “50o to 1000 W” or “60 to 190” degrees C, where the “~” could also mean other things, such as “about”, and applicant has not provided a showing as to why it would be understood that “to” was intended.  Therefore, the claim language lacks support and the claim contains new matter.
Claim 4 has been amended to provide that the potassium hydroxide solution contains “0.1 to 10 mol/L of potassium hydroxide”.  However, the original language 
Claim 5 has been amended to provide that the potassium hydroxide solution contains “0.8 to 1.5 mol/L of potassium hydroxide”.  However, the original language provided in the specification and claim was that “the concentration of the potassium hydroxide solution is 0.8~1.5 mol/L”, where it was not clarified that this would mean the amount of potassium hydroxide in the solution is 0.8 to 1.5 mol/L, where the “~” could also mean other things, such as “about”, and applicant has not provided a showing as to why it would be understood that “to” was intended. It was not clarified in the claims or specification that the amount referred to the potassium hydroxide, and applicant has not provided a showing as to why it would be understood that the amount of potassium hydroxide was intended.   Therefore, the claim language lacks support and the claim contains new matter.
Claim 7 has been amended to provide that the sodium hydroxide solution contains “0.1 to 10 mol/L of sodium hydroxide”.  However, the original language provided in the specification and claim was that “the concentration of the sodium hydroxide solution is 0.1~10 mol/L”, where it was not clarified that this would mean the 
Claim 8 has been amended to provide that the sodium hydroxide solution contains “0.8 to 1.5 mol/L of sodium hydroxide”.  However, the original language provided in the specification and claim was that “the concentration of the sodium hydroxide solution is 0.8~1.5 mol/L”, where it was not clarified that this would mean the amount of sodium hydroxide in the solution is 0.8 to 1.5 mol/L, where the “~” could also mean other things, such as “about”, and applicant has not provided a showing as to why it would be understood that “to” was intended. It was not clarified in the claims or specification that the amount referred to the sodium hydroxide, and applicant has not provided a showing as to why it would be understood that the amount of sodium hydroxide was intended.   Therefore, the claim language lacks support and the claim contains new matter.
Claim 9 has been amended to provide that the graphene oxide in the graphene oxide solution has 1 to 100 layers and a mass fraction of 0.1 to 10 wt%,  However, the claim and specification as originally filed refer to “the number of graphene layers  in the graphene oxide aqueous solution is 1~100” and “a mass fraction thereof is 0.1~10 wt%” and is unclear as to what is meant by “~”.  It is not clarified that it must mean “to”  when it could also be “about” or something else, and applicant has not provided a showing as 
Claim 10 has been amended to provide that the graphene oxide in the graphene oxide solution has 1 to 10 layers and a mass fraction of 0.5 to 1.5 wt%,  However, the claim and specification as originally filed refer to “the number of graphene layers  in the graphene oxide aqueous solution is 1~10” and “a mass fraction thereof is 0.5~1.5 wt%” and  is unclear as to what is meant by “~”.  It is not clarified that it must mean “to”  when it could also be “about” or something else, and applicant has not provided a showing as to why it would be understood that “to” was intended.  As well, applicant not provided a showing as to why graphene oxide layers are supported.  Therefore, the claim language is not supported and the claim contains new matter.
Claim 11 has been amended to provide immersing for 20 to 100 minutes, where the original language in the claim and specification refers to  “20~100 mintures” and  is unclear as to what is meant by “~”.  It is not clarified that it must mean “to”  when it could also be “about” or something else, and applicant has not provided a showing as to why it would be understood that “to” was intended.    Therefore, the claim language is not supported and the claim contains new matter.
Claim 15 has been amended to provide that the reduction temperature is 90 to 150 degrees C.  However, the original language provided in the specification and the claim was that the reduction temperature was “90~150”  degrees C.  It was not clarified that the intention was “90 to 150” degrees C, where the “~” could also mean other things, such as “about”, and applicant has not provided a showing as to why it would be 
The dependent claims also do not cure the defects of the claims from which they depend and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, “metal sample” is unclear if the “sample” is simply any substrate or whether it has to be a test substrate of some sort.  For the purpose of examination, any metal substrate or surface is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter. This was not addressed in the November 24, 2021 amendment and the rejection is therefore maintained.
Claim 1, line 4, “hang brushing” is unclear as to what is required by the “hang” in regard to brushing.  For the purpose of examination, any “brushing” is understood to meet the requirements of the claim, but applicant should clarify what is intended, 
Claim 15, it is unclear how the reduction time requirements of parent claim 1 and claim 15 can both be met since claim 15 requires a longer time for the reduction time of 90 minutes (rather than 10 minutes to 1 hour).  For the purpose of examination, it is understood that providing the reduction time of claim 15 meets the requirements of claim 15, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure all the defects of the claims from which they depend and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 has a reduction time of 90 minutes, but this time fails to further limit parent claim 1 which now requires a reduction time in the range of 10 minutes to 1 hour, and 90 minutes is outside of that range. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 12, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/040636 (hereinafter ‘636) in view of KR 101400899 B1 (hereinafter ‘899), Ryu et al (US 2014/0242496) and Zhang et al (US 2016/0311688).
Claim 1: ‘636 teaches a method of preparing a graphene coating of reduced graphene oxide on a surface that can be a metal surface of a metal substrate/sample, such as steel, copper or aluminum (page 3, lines 1-25, page 7, lines 1-30, page 8, lines 20-30, page 13, lines 18-20), where the process includes providing a substrate, and applying  a graphene oxide aqueous dispersion to the substrate, where the application can be by immersion (dip coating) or spraying (page 7, line 5 through page 8, line 30, page 14, lines 25-30).  Where since the application can be by immersion and the substrate can be a metal sheet or foil, it would be understood that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the aqueous liquid dispersion would predictably and acceptably cover inner and outer surfaces of the sheet or foil, as a sheet or foil would be understood to have at least inner and outer surfaces and immersion would conventionally cover both surface.  ‘636 further indicates baking/drying the covered substrate (page 14, lines 25-30).  ‘636 further indicates performing a reduction treatment to the baked/dried 
(A) As to specifically providing a pretreated substrate and a graphene oxide aqueous solution of the dispersed graphene oxide, ‘899 further describes a treatment for coating a steel substrate with a graphene oxide and then providing a reducing treatment to the graphene oxide which can be done with reducing agent (0047-0052, 0054, for example), where it is describes that the graphene oxide can be provided for coating by dispersing the graphene oxide in an aqueous solution, giving a graphene oxide aqueous solution (0011, 0035, 0067, for example).  Furthermore, ‘899 indicates that it can be desirable to pretreat the substrate before applying the graphene oxide solution to help improve adhesion, describing providing an ozone pretreatment (0037, 0067, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 to use the graphene oxide aqueous dispersion as an aqueous solution and to pretreat the substrate by ozone treatment, for example, to improve adhesion as suggested by ‘899, since both references are concerned with providing aqueous dispersed graphene oxide to a substrate and further reducing the applied graphene oxide and describe substrates of steel, and ‘899 further indicates that such aqueous dispersed graphene oxide can be conventionally 
(B) As to performing a microwave reduction treatment on the baked/dried metal sample/substrate, ‘636 describes immersing the substrate in a reducing agent solution for reducing the graphene oxide (page 14, line 30 through page 15, line5, page 9, lines 5-30, for example), where the substrate would be the baked/dried metal sample/substrate as discussed above. Ryu further describes how reducing of graphene  oxide to be graphene can be performed by various processes, including chemical (with reducing agent) or microwave hydrothermal reducing method (0109-0110), where the microwave process may be done with or without a reducing agent, and can reduce the graphene oxide film at a faster rate than a general chemical reducing method (0113), and gives a specific example of providing a graphene oxide containing solution with reducing agent added (hydrazine) and in the presence of the hydrazine also providing a hydrothermal reaction by using a microwave device at a temperature of 160 degrees C for 10 minutes to reduce the graphene oxide to provide graphene (0117, 0119, 0120, 0110).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 in view of  ‘899  to also provide a microwave reduction treatment at the same time as providing the immersion treatment with the reducing agent solution for reducing the graphene oxide to graphene as suggested by Ryu to provide a desirably faster reduction, as ‘636 indicates providing reducing the graphene oxide by immersion in a solution of reducing agent, and Ryu teaches that providing microwave treatment provides faster graphene oxide reduction that chemical reducing (reducing agent use) in general, and gives an example of 
Additionally, as to the conditions of microwave treatment, as to the microwave treatment temperature and reduction time, and the reducing agent of ascorbic acid, ‘636 describes using ascorbic acid reducing agent solution (page 14, line 30 through page 15, line 2, and page 9, lines 5-20) and notes providing ascorbic acid reducing agent solution as aqueous (page 9, lines 20-21).  Ryu describes using microwave treatment at 100 degrees C or more (0113), with an example at 160 degrees C(0120), and gives an example time of 10 minutes using a microwave device (0120) and notes generally faster than a general chemical reducing method alone (0113).  Therefore, Ryu exemplifies time and temperature in the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use a temperature and time taught as acceptable for the microwave use when treating with a reducing agent solution and microwaves.  Alternatively, it would have been obvious to optimize the temperature and time of treatment for the specific solution and material being treated, giving a value in the claimed range for the temperature and time. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, as to the microwave power, and putting the sample/substrate in a container with the reducing agent, and putting the container in a microwave, ‘636 indicates immersing the baked/dried substrate/sample in reducing agent for reduction (page 9, lines 30-31), and therefore, it would be understood by one of ordinary skill in the art that a container of some sort would be needed to hold the reducing 
Claims 12, 13: as to the baking/drying conditions, of drying temperature, time and environment, ‘636 exemplifies a drying temperature of 150 degrees C  and vacuum (so low pressure) environment (page 14, lines 25-30), meeting the temperature and environment conditions of claim 12.  Furthermore, ‘899 describes drying after coating naturally in room temperature for more than 6 hours (0067, and since naturally, would be understood to be at atmospheric pressure, or at least be suggested to be at this pressure with an expectation of predictably acceptable results, since no other pressure referred to).  Therefore, it is further indicated that temperature for drying can be varied and time for drying can be varied and pressure for drying can be varied, and it would In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 15: As to the microwave treatment temperature and reduction time, and the reducing agent of ascorbic acid aqueous solution, ‘636 describes using ascorbic acid reducing agent solution (page 14, line 30 through page 15, line 2, and page 9, lines 5-20) and notes providing ascorbic acid reducing agent solution as aqueous (page 9, lines 20-21).  Ryu describes using microwave treatment at 100 degrees C or more (0113), with an example at 160 degrees C(0120), and gives an example time of 10 minutes (0120) and notes generally faster than a general chemical reducing method alone (0113).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the temperature and time of treatment for the specific solution and material being treated, giving a value in the claimed range for the temperature and time. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 16: ‘636 indicates that the cleaning agent can be water and ethanol (page 9, lines 1-5).
Claim 18: ‘636 indicates that the metal substrate/sample can have a sheet shape (page 8, lines 20-25, page 13, lines 18-19).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘636 in view of ‘899, Ryu and Zhang as applied to claims 1, 12, 13, 15, 16 and 18 above, and further in view of Cardenas et al (US 2015/0118411) and Lye et al (US 2006/0121080).
Claim 2: As to the cleaning pretreatment, ‘636 notes using a steel substrate (page 13, lines 18-20) and metal sheets in general (page 8, line 25).  ‘899 notes desire to protect a stainless steel substrate with reduced graphene coating (0011).  Cardenas teaches a reduced graphene oxide coating can be desirably provided on stainless steel (note abstract, 0052), where it is further indicated that it is  desirable to clean the substrate before treatment to remove surface oils, greases and other contaminants (0062),  and a further cleaning is described as sonication in ethanol before applying the reduced graphene coating (0089-0092).  Lye further describes that cleaning of metal surfaces , such as stainless steel, before coating, can be provided using substances such as ethanol, acetone, for example, with ultrasonic methods (0198).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 in view of  ‘899, Ryu and Zhang to provide ultrasonically cleaning the metal substrate such as stainless steel with a solvent of ethanol or acetone, and immersion in the solvent before graphene oxide coating as suggested by Cardenas and Lye with an expectation of providing a desirably cleaned surface, as ‘636 notes metal or steel substrates, ‘899 notes stainless steel substrates, Cardenas notes that stainless steel, for example, can be cleaned before applying reduced graphene coatings, and describes cleaning in ethanol with sonication, suggesting immersing as the cleaning is in the solvent, and Lye generally notes how metals including stainless steel can be cleaned with ultrasonic and with ethanol or .

Claims 3-8 rejected under 35 U.S.C. 103 as being unpatentable over ‘636 in view of ‘899, Ryu, Zhang, Cardenas and Lye as applied to claim 2 above, and further in view of Newkirk et al (US 5163499).
Claims 3, 6, as to the two part cleaning, with ethanol/ultrasonic and either potassium hydroxide or sodium hydroxide/ultrasonic, Lye describes that before coating the metal such as stainless steel substrate can be processes/cleaned/pretreated with ultrasonic methods and materials such as ethanol and inorganic bases such as sodium hydroxide or potassium hydroxide (0198). ‘636 notes cleaning with water and ethanol (page 15, lines 1-5). Newkirk notes how when preparing a metal substrate (metal matrix composite box) for plating (coating), the process can include a degreasing using an ultrasonic bath of ethanol, and a further treatment in a 2.5 % NaOH solution (and also 75:25 concentrated NaOH solution with sodium fluoride) and also rinsing with deionized water (column 46, lines 40-65). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 in view of  ‘899, Ryu, Zhang, Cardenas and Lye that the substrate would also be successfully cleaned and prepared for coating with an process than includes immersing in an ethanol solution with ultrasonic cleaning and then further immersing in a NaOH or KOH solution with ultrasonic cleaning as suggested by Newkirk, since Cardenas and Lye indicate cleaning can be provided ultrasonically with ethanol treatment as discussed for claim 2 above, and ‘636 also notes ethanol and water can be used for cleaning, suggesting an ethanol solution 
Claims 4, 5, 7, 8, as to the concentration of the NaOH or KOH solutions, Lye generally describes 2.5% NaOH or concentrated NaOH as discussed above.  However, it further would have been obvious to optimize the concentration of the NaOH or KOH to provide the desired pretreatment cleaning, giving values in the claimed range, noting MPEP 2144.05(II)(A):”Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”, where here no showing of criticality has been made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘636 in view of ‘899, Ryu and Zhang as applied to claims 1, 12, 13, 15, 16 and 18 above, and further in view of Takemura et al (US 2014/0370184).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Furthermore, as to the amount of graphene layers in the solution, Takemura indicates providing a graphene oxide aqueous solution and applying to a substrate, where after reduction, a layer of 1-10 graphene sheets/layers are provided (0053-0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 in view of ‘899, Ryu and Zhang, it would have been obvious to provide the graphene layers in the solution/coating are sufficient to provide 1-10 graphene layers, such that the desired amount of layers are applied as suggested by Takemura, since ‘636 in view of ‘899, Ryu and Zhang applies graphene oxide aqueous solution to a substrate and reduces, and Takemura indicates with similar application to provide the material so as to give 1-10 sheets/layers of graphene in the coating, where such control would provide the claimed 1-10 layers.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘636 in view of ‘899, Ryu and Zhang as applied to claims 1, 12, 13, 15, 16 and 18 above, and further in view of Ro et al (US 2015/0060869).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 in view of  ‘899, Ryu and Zhang to provide the sample/substrate immersion in the graphene oxide aqueous solution for 15-60 minutes to provide the desired coating as suggested by Ro with an expectation of predictably acceptable results, since ‘636 would indicate the graphene oxide layer can be applied by immersion and Ro would indicate a conventionally known immersion time for similar such coating can be 15-60 minutes.  This would overlap the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘636 in view of ‘899, Ryu and Zhang as applied to claims 1, 12, 13, 15, 16 and 18 above, and further in view of Cardenas et al (US 2015/0118411).
Claim 17: As to the use of a substrate/sample of austenitic stainless steel, ‘636 notes using a steel substrate (page 13, lines 18-20) and metal sheets in general (page 8, line 25).  ‘899 notes desire to protect a stainless steel substrate with reduced graphene coating (0011).  Cardenas teaches that a stainless steel on which a reduced graphene 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘636 in view of  ‘899, Ryu and Zhang to specifically use austenitic stainless steel as the substrate to be provided with the reduced graphene coating as suggested by Cardenas with an expectation of predictably acceptable results, since ‘636 notes metal including steel can be coated with the reduced graphene coating, ‘899 notes the desired to provide such coatings for stainless steel, and Cardenas specifically notes that it is desired to provide such coatings for austenitic stainless steel as well.

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered. 
(A) Note the new 35 USC 112 rejections above due to the amendments to the claims, and also the adjustment to the 35 USC 103 rejections, with Zhang moved to the rejection of claim 1 due to the amendments to the claims.
(B) As to the 35 USC 103 rejections, applicant argues that ‘636 does not provide the  features of claim 1 as to the microwave reduction treatment, and these are significant to provide the tight bonding as compared to microwave treatment without the reducing agent, and the reference to Zhang used by the Examiner as to features of such microwave reduction would not disclose these features because it is treating graphene oxide dispersant not a graphene coating on a metal same as in claim 1 where the dried and baked sample is treated, and also does not suggest the effects of bonding, and that ‘899 and Ryu also do not remedy these deficiencies.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). While Ryu does not specifically teach that the graphene oxide is in the form of a coating, since the treatment is taught to reduce graphene oxide exposed to reducing agent, it would be understood to therefore reduce the graphene oxide that would be present in ‘636 and exposed to reducing agent.  As to putting the container in a microwave, ‘636 indicates immersing the substrate/sample (that would be baked/dried) in reducing agent for reduction (page 9, lines 30-31), and therefore, it would be understood by one of ordinary skill in the art that a container of some sort would be needed to hold the reducing agent/solution and the sample/substrate or the solution would unable to be contained to immerse the substrate/sample. Furthermore, Zhang also provides conditions for microwave reduction of graphene oxide with a reducing agent that would include putting the materials in a microwave oven and power used as In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718